NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE FIRST QUALITY BABY PRODUCTS,
LLC., FIRST QUALITY RETAIL SERVICES, LLC,
AND FIRST QUALITY CONSUMER PRODUCTS,
LLC,
Petitioners.
Misce1laneous Docket No. 102 s
On Petition for Writ of Mandan1us to the United States
District Court for the Eastern District of Wisconsin in
consolidated case nos. 09-CV-916 and 10-CV-1118, and
10-CV-0426, Judge Wil1iarn C. Griesbach.
ON PETITION
ORDER
First Qua1ity Baby Products, LLC et al. move without
opposition to withdraw their petition for a writ of man-
da1nus.
Upon consideration thereof
IT ls ORDERED THAT:
(1) The motion is granted '

IN RE FIRST QUALITY BABY PRODUCTS
(2) Each side shall bear its own c0sts.
FOR THE CoURT
2
 2 3  /s/ Jan Horba1y
Date J an Horba1y
Clerk
cc: Kenneth P. George, Esq. F|
Constantine L. Tre1a, Jr., Esq. usi-Hgg§'B€RAL
"E
:.>Y¢"
x
e§
FOR
lT
524 nov 23 201-1
.lAN|'|DRBAl.Y
_ CLERK